DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 3/20/2020.
• Claims 1-25 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 3/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 14-23, 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 20210004432).
Regarding claim 1, Li discloses a computer-implemented method for data augmentation, comprising: calculating, by a hardware processor for each of words in a text data, a word replacement probability based on a word occurrence frequency (pars. 29-30) in the text data, wherein the word replacement probability decreases with increasing word occurrence frequency (pars. 5-7, 33-41); and selectively replacing at least one of the words in the text data with words predicted therefor by a Bidirectional Neural Network (neural networks which are bidirectional, pars. 21, 25, 53-57) Language Model (BiNNLM) to generate augmented text data, based on the word replacement probability (word replacements probability, figs. 2, abstract, pars. 5-8, see entire reference for more details regarding words replacements).
Regarding claim 2, Li further discloses the computer-implemented method of claim 1, further comprising: training the BiNNLM with unlabeled training text data to obtain a trained BiNNLM (train data, pars. 18-20); and fine-tuning the trained BiNNLM with labeled training text data to obtain a fine-tuned BiNNLM configured to predict words (words predictions, par. 57) , based on one or more surrounding words (surrounding words, par. 61), consistent with given labels, wherein the fine-tuned BiNNLM is used to perform said selectively replacing step (see figs. 2 for more details).
Regarding claim 3, Li further discloses the computer-implemented method of claim 1, further comprising assigning a confidence weight to each of the words in the augmented text data based on the word replacement probability (abstract, pars. 5-8) calculated for each of the words in the text data corresponding thereto.
Regarding claim 4, Li further discloses the computer-implemented method of claim 1, further comprising configuring hyperparameters (par. 46) according to available data from among the labeled training text data (training data, par. 18), the unlabeled training text data, and the text data.
Regarding claim 5, Li further discloses the computer-implemented method of claim 4, wherein the hyperparameters (par. 46) comprise a magnitude of an augmentation to the text data, a coefficient of the word replacement probability, and a choice of parts of speech being augmented.
Regarding claim 6, Li further discloses the computer-implemented method of claim 1, wherein language models used by the BiNNLM are extended to predict (predictions, par. 57) phrases comprising two or more words responsive to a context and a gold label (par. 25).
Regarding claim 7, Li further discloses the computer-implemented method of claim 1, wherein the BiNNLM comprises at least one Long Short-Term Memory (LSTM, par. 57).
Regarding claim 8, Li further discloses the computer-implemented method of claim 7, wherein the at least LSTM is an N-layered bidirectional LSTM (LSTM, par. 57), wherein N is an integer greater than one.
Regarding claim 9, Li further discloses the computer-implemented method of claim 1, wherein the text data comprises summaries of one or more sentences for each of a set of images (images, par. 27), and the method further comprises captioning one or more of the images using the augmented text data.
Regarding claim 10, Li further discloses the computer-implemented method of claim 1, further comprising classifying a document that includes the text data based at least on the augmented text data, wherein the text data comprises one or more sentences (sentences, par. 34).
Regarding claim 11, Li further disclose the computer-implemented method of claim 1, wherein the words predicted to be consistent with the labels are comprised in one or more sentences associated at a sentence-level (sentences, par. 32) with the labels.

Regarding claims 14-23, 25 recite limitations that are similar and in the same scope of invention as to those in claims 1-11 above and/or combination thereof and therefore rejected for the same rejection rationale/basis as described in claims 1-11.

Allowable Subject Matter
Claims 12-13, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674